Citation Nr: 1500843	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1999 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in part denied service connection for seven issues.  Of these seven denials, the Veteran appealed five in his May 2011 Notice of Disagreement.  The RO granted service connection for four of the appealed issues in a July 2012 rating decision.  These were full grants of the benefits sought, so these issues are no longer on appeal.  Therefore, the only issue on appeal appears above.

The Veteran testified before the undersigned acting Veterans Law Judge in December 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examined the Veteran's back in March 2012.  The examiner stated "in 2008, the x-rays did NOT reveal evidence of lumbar DDD [degenerative disc disease].  Subsequently, radiographs today also did not reveal evidence of DDD."  The RO denied the claim because of this finding.

In December 2012, the Veteran submitted evidence of diagnoses of lumbosacral radiculitis and lumbalgia.  The Board finds this evidence, when combined with in-service diagnoses of back disorders, mandates another VA examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a low back disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

In particular, attempt to obtain:

a) All treatment records from C.A., M.D.  The Veteran submitted partial records from this physician in December 2012.
b) All treatment records from the chiropractor the Veteran testified treated him.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back and right shoulder disorders.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain why.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(i) An April 2008 MRI found "very minimal anterior wedging of the vertebral body of T11."  See service treatment records.

(ii) The Veteran was diagnosed with degenerative disc disease on June 7, 2008 by an emergency room physician.  See service treatment records.

(iii) The Veteran was diagnosed with lumbago on June 20, 2008.  See service treatment records.

(iv) In an August 2008 Report of Medical History, the Veteran reported having, either presently or in the past, "recurrent back pain."  The physician who examined the Veteran noted diagnoses of degenerative joint disease and lumbago.  

e. The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Were the Veteran's low back disorders incurred in or are they etiologically related to his period of service? 

(ii) If the answer to the above question is no, how they are different from the diagnoses in service? 

3. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



